DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the process unit “XI” in each of Figures 4 and 5 should read “IX” to be consistent with the description in the instant specification (pg. 9, line 26; pg. 10, line 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “C4 olefin” at lines 4-5. However, the instant specification discloses that the C4 olefin in step (4-1) “is not the C4 olefin generated from the process for producing ethylene according to the present invention, but is, for example, a C4 olefin that may be provided by other plants or production processes, or be outsources” (Spec., pg. 20, lines 7-13). For clarity, Applicant is suggested to amend the limitation “C4 olefin” to read “an externally obtained C4 olefin” or “an externally obtained stream comprising C4 olefin.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least C4 olefin, preferably at least one olefin selected from the group consisting of C4 olefin, C5 olefin, C6 olefin, C7 olefin and C8 olefin” at lines 3-5. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 1 is considered indefinite because there is a question or doubt as to whether the feature 
Claims 2-14 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1. 

Claims 1, 2, and 9 each recite “separating (e.g., rectifying).” The phrase "for example" (or the expression “e.g.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 2 (line 6), 4 (line 2), 7 (lines 7 and 10), 8 (line 2), and 11 (line 5) each recite “such as. The phrase “such as” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites “(2-2) optionally, separating the second stream to obtain a ninth stream containing ethylene and a third stream containing ethane; and (2-3) steam cracking all or a part … of the third stream to obtain a fourth stream containing ethylene.” Claim 2 is considered indefinite because it is unclear whether step (2-2) is an optional step, as indicated by the recitation “optionally,” or a necessary step since step (2-3), which calls for processing “the third stream,” cannot be conducted without step (2-2) taking place. For the purpose of examination, claim 2 is interpreted such that step (2-2) is a necessary step.  



Claim 5 recites “a reaction temperature of 500-600 ºC (preferably 540-590 ºC), a reaction pressure (gauge pressure) of -0.05 MPa to 0.5 MPa (preferably 0-0.3 MPa), and a volume space velocity of 5-35 h-1 (preferably 10-20 h-1), in the presence of a molecular sieve (preferably at least one selected from acidic molecular sieves, more preferably at least one selected from silicoaluminophosphate molecular sieves, ZSM molecular sieves and Y molecular sieves, or more preferably ZSM-5 molecular sieves) [emphasis added].” Claim 5 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim.

Claim 6 recites “the rectification” at line 2 but there is insufficient antecedent basis for the limitation. It is noted that claim 1, upon which claim 6 depends, recites “separating (e.g., rectifying) the first stream” and, therefore, claim 1 does not necessarily require “rectification.” Applicant is suggested to amend claim 1 to positively recite “rectification,” e.g., by replacing “separating (e.g., rectifying)” with “

Claim 6 recites “an operation temperature of -40 ºC to 0 ºC (preferably -25 ºC to -5 ºC), an operation pressure (gauge pressure) of 1.8 MPa to 4.0 MPa (preferably 2.2 MPa to 3.3 MPa), and a theoretical tray number of 10 to 70 (preferably 20 to 50) [emphasis added].” Claim 6 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim.

the ninth stream, the second stream and the fourth stream to a disproportionation reaction with at least one selected from group consisting of C4 olefin, the raw material hydrocarbon and the fifth stream, to obtain a seventh stream containing propylene (emphasis added)” at lines 3-6. Claim 7 is considered indefinite because there is insufficient antecedent basis for the limitations “the ninth stream,” “the second stream,” “the fourth stream” and “the fifth stream.” It would appear that these streams are in reference to “a ninth stream,” “a second stream,” and “a fourth stream,” each recited in claim 2, and “a fifth stream” recited in claim 3, respectively. For the purpose of examination, claim 7 is construed to include the limitations of claim 2 and claim 3, in addition to claim 1. 

Claim 7 recites “subjecting at least one selected from the ninth stream, the second stream and the fourth stream to a disproportionation reaction with at least one selected from the group consisting of C4 olefin, the raw material hydrocarbon and the fifth stream, to obtain a seventh stream containing propylene (emphasis added)” As noted in the instant specification, the disproportionation reaction in the context of the instant invention is an equilibrium reaction of ethylene + butene [Wingdings font/0xDF][Wingdings font/0xE0] propylene (Spec., pg. 18, lines 22-25). Therefore, the disproportionation reaction recited in claim 7 is reasonably interpreted as referring to a propylene-producing reaction of ethylene derived the ninth stream, the second stream, and/or the fourth stream, with C4 olefin derived from a C4 olefin stream obtained from an external source, the raw material hydrocarbon, and the fifth stream. However, the raw material hydrocarbon, as recited in claim 1, may comprise “at least one olefin selected from group consisting of C4 olefin, C5 olefin and C6 olefin,” which means that said raw material hydrocarbon may not necessarily contain C4 olefin. This renders claim 7 indefinite because it is unclear as to how propylene can be obtained by the disproportionation reaction by reacting ethylene with a raw material hydrocarbon that does not 

Claim 10 recites “the rectification” at line 2 but there is insufficient antecedent basis for the limitation. It is noted that claim 9, upon which claim 10 depends, recites “separating (e.g., rectifying) the mixture” and, therefore, claim 9 does not necessarily require “rectification.” Applicant is suggested to amend claim 9 to positively recite “rectification,” e.g., by replacing the limitation “separating (e.g. rectifying)” with “

Claim 10 recites “an operation temperature of -40 ºC to 0 ºC (preferably -20 ºC to 0 ºC), an operation pressure (gauge pressure) of 1.6 MPa to 3.8 MPa (preferably 2.0 MPa to 3.0 MPa), and a theoretical tray number of 5 to 70 (preferably 20 to 45) [emphasis added].” Claim 10 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim.

Claim 11 recites a reaction temperature of 200-400 ºC (preferably 250-350 ºC), a reaction pressure (gauge pressure) of 1.0-4.0 MPa (preferably 2.5-3.5 MPa), and a volume space velocity of 0.3-10 h-1 (preferably 1-5 h-1), in the presence of a metal oxide (such as at least one selected from an oxide of a metal from Group IIA of the periodic table, an oxide of a metal from Group VIB of the periodic table, and an oxide of a metal from Group VIIB of the periodic table, preferably at least one selected from magnesium oxide, tungsten oxide, molybdenum oxide, and rhenium oxide, more preferably at least one selected from magnesium oxide and tungsten oxide, with or without a carrier therefor) [emphasis added].” Claim 11 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim.

preferably less than 0.04 vol%) and a methane content of less than 100ppm by volume (preferably less than 10ppm by volume) [emphasis added].” Claim 12 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim.

Claim 13 recites “at least 40 wt%, preferably at least 70 wt%.” Claim 13 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim.

Claim 14 recites “at least 30 wt%, preferably at least 50 wt%.” Claim 14 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leyshon et al. (US Pat. 5,026,935; hereinafter “Leyshon”).
Regarding claim 1, Leyshon discloses a process for producing ethylene, the process comprising:
4+ olefins (col. 3, lines 48-28; col. 5, lines 13-18);
(2) separating the cracking effluent 103 to obtain a propylene stream 114, i.e., “a C3 component stream” (col. 5, lines 13-29); and
(3) metathesizing (i.e., “disproportionating”) the propylene stream 114 to obtain an ethylene stream 110 (col. 5, lines 20-29).

Regarding claim 3, Leyshon discloses:
	(3-1) metathesizing the propylene stream 114 (Fig. 1) to obtain an ethylene stream 110 and a stream 111 containing butene, i.e., “a fifth stream” (col. 5, lines 20-29).

Regarding claim 8, Leyshon teaches that a part of the propylene stream 114 (Fig. 1) is derived from the cracking effluent separation step, e.g., separators 104, 107, and 112 (col. 5, lines 13-38).

Regarding claim 9, Leyshon discloses:
(3-I) metathesizing (disproportionating) the propylene stream 114 (Fig. 1), i.e. “the C3 component stream,” to obtain a metathesis product mixture 109 (col. 5, lines 24-29); and
(3-II) separating the metathesis product mixture to obtain an ethylene stream 110 and a stream 111 containing butene, i.e., “an eight stream containing other substances than ethylene” (col. 5, lines 20-29).

Regarding claim 14, Leyshon discloses an example where the hydrocarbon feed to the cracking step consists of isobutylene, i.e., 100 wt% olefin (col. 6, lines 13-15), which meets the limitation of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leyshon (US Pat. 5,026,935).
Regarding claim 4, Leyshon discloses that the metathesis effluent 109 (Fig. 1) is subjected to separators 107 and 112 to produce a propylene stream 114, which becomes the 

Regarding claim 5, Leyshon discloses that the cracking is conducted over a zeolite catalyst such as ZSM-5 (col. 3, lines 55-58). Leyshon discloses that the cracking conditions include a temperature of 500-700 ºC and a pressure of -5 – 30 psig, i.e., -0.03 – 0.21 MPa (col. 3, lines 58-60 and 65-67). The claimed temperature and pressure ranges, i.e., “500-600 ºC” and “-0.05 MPa to 0.5 MPa” fall within or overlap with the corresponding ranges disclosed by Leyshon and are considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05. Leyshon further discloses a WHSV range of from 1 to 5000 hr-1 (col. 4, lines 1-4). Considering the generally known densities of the hydrocarbon feeds and the catalysts of Leyshon (col. 3, lines 54 and 56-57; e.g., the densities of naphtha and ZSM-5 are known to be 0.74 and 0.72 g/cm3, respectively), the claimed volume space velocity of 5 - 35 h-1 is considered to fall within the WHSV range disclosed by Leyshon and is considered prima facie obvious. 

Regarding claim 11, Leyshon discloses that the metathesis (disproportionation) is conducted over a catalyst containing at least one of molybdenum oxide and tungsten oxide under the reaction conditions including a temperature of about 100-450 ºC and a pressure from about atmospheric to 3,000 psig, i.e., 0.1-20.7 MPa (col. 2, lines 34-43). The claimed temperature and pressure ranges of 200-400 ºC and 1.0-4.0 MPa fall within or overlap with the corresponding ranges disclosed by Leyshon and are considered prima facie. Leyshon does not explicitly disclose that the volume hourly space velocity for the metathesis reaction may be 0.3--1. However, it would have been obvious to one of ordinary skill in the art to optimize volume hourly space velocity (VHSV) since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Leyshon is silent on the workable range of volumetric hourly space velocity (VHSV), which is a necessary reaction parameter, one would have been motivated to find a workable VHSV range and arrive at the claimed range of 0.3-10 hr-1 without undue experimentation.

Regarding claim 12, Leyshon discloses that the ethylene stream 110 (Fig. 1) comprises 100 mol% ethylene, as shown in Table 1 (col. 6, line 63 – col. 7, line 13). Thus, Leyshon is considered to suggest that the ethylene stream has about 100% purity ethylene and that the ethane content and methane content therein are less 0.09 vol% and less 100 ppm by volume, respectively. 

Regarding claim 13, Leyshon does not explicitly teach that the cracking effluent contains at least 40 wt% propylene. However, it should be noted that the cracking step of Leyshon is conducted by cracking a hydrocarbon feed, which can be olefinic C4+, over a ZSM-5 catalyst under conditions including a temperature of 500-700 ºC, a pressure of -0.03 – 0.21 MPa, a WHSV range of from 1 to 5000 hr-1 (col. 3, lines 55-60 and 65-67; col. 4, lines 1-4). Thus, the cracking steps of Leyshon and the instant invention overlap in the feedstock, catalyst, temperature, pressure, and space velocity, and are considered the same processes at least under the overlapping conditions. Accordingly, it is asserted, absent evidence to the contrary, that at least some of the embodiments contemplated by the cracking process of Leyshon would produce a cracking effluent containing at least 40 wt%. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leyshon (US Pat. 5,026,935), as applied to claim 1, in view of Rubin (US Pat. 5,523,502), as evidenced by Yoshimura et al. (“Catalytic Cracking of Naphtha to Light Olefins.” Catalysis Surveys from Asia Vol. 4, pg. 157–167, 2001; hereinafter “Yoshimura”).
Regarding claim 2, while Leyshon teaches separating the cracked effluent 103 (Fig. 1), i.e., “the first stream,” to obtain a propylene stream 114 (i.e. “the C3 component stream”) and the ethylene stream 110, the reference does not explicitly teach that the separation further comprises: separating the ethylene stream 110 (i.e. corresponds to “a second stream”) to obtain an ethylene-containing stream and an ethane-containing stream, and steam cracking all or a part of the ethane-containing stream to obtain a steamcracked stream (i.e. “a fourth stream”) containing ethylene. 
However, the catalytic cracking process taught by Leyshon, e.g., cracking of naphtha over ZSM-5 (col. 3, lines 48-58), is reasonably expected to produce ethane as a byproduct, as evidenced by Yoshimura (pg. 161-162, “3.4 Catalytic cracking over solid acid catalysts”; Figure 8). Furthermore, Rubin, which discloses an integrated process comprising a deep catalytic cracking 4 (Fig. 1) of a first hydrocarbon feed 2, such as naphtha, and a stream cracking of a second hydrocarbon feed, such as ethane, to produce light olefins, teaches recovering various fractions, including an ethylene stream 34, an ethane stream 62, a propylene stream 40, a C4 component stream 48, etc., by using a separation train comprising various separation zones including a fractionation system 30 comprising demethanizer, deethanizer, depropanizer, etc., (col. 3, lines 16-20 and 43-67; col. 9, line 49 – co. 10, line 48). Such use of a deethanizer reasonably suggests that the recovery of the ethylene stream 34 and the ethane stream 62 2 component stream containing ethylene and ethane from the deethanizer, which is then followed by splitting of said C2 component stream into an ethylene-containing stream and an ethane-containing stream. Rubin further teaches sending the ethane to the steam cracking section to produce ethylene (col. 4, lines 54-58; col. 12, lines 53-56). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Leyshon by further separating the ethylene stream 110 (i.e. “the second stream”) to obtain an ethylene-containing stream and an ethane-containing stream, and steam cracking all or a part of the ethane-containing stream to obtain a steamcracked stream containing ethylene, as taught by Rubin, because (i) the cracked effluent is expected to contain ethane as a byproduct, as discussed above, (ii) Rubin, which is directed to a cracking process for producing light olefins, teaches recovering ethane from a cracked effluent and using the recovered ethane as a feedstock to a steam cracking process to produce additional ethylene product, and (iii) this involves application of a known technique (i.e. recovery of a byproduct and utilizing it as a feedstock in a subsequent process) to increase the product yield (i.e. ethylene). 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leyshon (US Pat. 5,026,935), in view of Crone et al. (US Pub. 2008/0207975 A1; hereinafter “Crone”).
Regarding claim 6, Leyshon does not explicitly teach that the separation of the cracked effluent 103 (Fig. 1) for producing the propylene stream 114 (i.e. “the C3 component stream”) comprises a rectification step at conditions including an operation temperature of -40 to 0 ºC, an operation pressure of 1.8 - 4.0 MPa, and a theoretical tray number of 10 to 70.
However, it should be noted that Leyshon discloses a separation train comprising multiple separation zones (e.g. 104, 107, and 112 in Fig. 1) for recovering various fractions including the ethylene stream 110 and the propylene stream 113/114 (i.e. the C3 component stream”), and that the separation of ethylene stream 110 from propylene in the separation zone 2 hydrocarbons from C3 hydrocarbons by distillation under conditions including a top (rectifying section) temperature from -20 to 10 ºC, a pressure of 10-30 bar (1-3 MPa), and 20-80 theoretical plates (trays) ([0050]). The conditions recited in claim 6 overlap with the corresponding conditions taught by Crone and are considered prima facie obvious. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to arrive at the claimed conditions in view of Crone, because (i) Leyshon discloses that the separation of the ethylene stream from propylene can be carried out by conventional distillation procedures, (ii) Crone teaches workable distillation conditions for C2/C3 separation that overlap with the claimed conditions, and (iii) this involves application of known distillation conditions for C2/C3 distillation to yield predictable results.

Regarding claim 10, Leyshon does not explicitly teach that the separation of the metathesis product mixture 109 (Fig. 1) for producing the ethylene stream 110 comprises a rectification step at conditions including an operation temperature of -40 to 0 ºC, an operation pressure of 1.6 - 3.8 MPa, and a theoretical tray number of 5 to 70.
However, it should be noted that Leyshon discloses a separation train comprising multiple separation zones (e.g. 104, 107, and 112 in Fig. 1) for recovering various fractions including the ethylene stream 110 and the butene-containing stream 116, and that the recovery of the ethylene stream 110 is conducted by separating it from propylene in the separation zone 107 by “conventional distillation procedures” (col. 6, lines 33-35). For example, Crone teaches a method of separating C2 hydrocarbons from C3 hydrocarbons by distillation under conditions including a top (rectifying section) temperature from -20 to 10 ºC, a pressure of 10-30 bar (1-3 MPa), and 20-80 theoretical plates (trays) ([0050]). The conditions recited in claim 10 overlap with the corresponding conditions taught by Crone and are considered prima facie obvious. 
2/C3 distillation to yield predictable results.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed features of claim 7 in conjunction with the limitations of claims 1-3, i.e., “subjecting at least one selected from the ninth stream, the second stream and the fourth stream, to a disproportionation reaction with at least one selected from the group consisting of C4 olefin, the raw material hydrocarbon and the fifth stream, to obtain a seventh stream containing propylene” and “separating the seventh stream, and/or, delivering at least a part of the seventh stream to the step (2), to obtain a C3 component stream.” That is, there is no teaching or suggestion in the prior art that would have motivated to one skilled in the art to operate a second disproportionation step to react ethylene and butene to produce propylene, which can potentially be used as feedstock to the disproportionation step, i.e., “step (3)” of claim 1.
  Leyshon (US Pat. 5,026,935) is considered the closest prior art reference to the instant invention. While Leyshon discloses a metathesis reaction of propylene to produce ethylene and butene, which corresponds to the disproportionation step of claim 1, the reference fails to teach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON Y CHONG/Examiner, Art Unit 1772


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772